Name: Commission Regulation (EEC) No 730/87 of 13 March 1987 on the suspension of the issue of STM licences for certain floricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 3 . 87 Official Journal of the European Communities No L 71 / 17 COMMISSION REGULATION (EEC) No 730/87 of 13 March 1987 on the suspension of the issue of STM licences for certain floricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 (3) thereof, Whereas Commission Regulation (EEC) No 643/86 of 28 February 1986 laying down detailed rules for the applica ­ tion of the supplementary trade mechanism to the live plants and floriculture products listed in Annex XXII to the Act of Accession and imported into Portugal ('), as last amended by Regulation (EEC) No 3848/86 (2), fixed the target ceilings provided for in Article 251 ( 1 ) of the Act of Accession for certain floriculture products ; whereas Commission Regulation (EEC) No 570/87 on the issue of supplementary trade mechanism (STM) licences for certain floriculture products (3) lays down certain condi ­ tions which must be met before STM licences can be issued in respect of the products concerned ; Whereas Article 252 of the Act of Accession provides that should the examination of developments in intra ­ Community trade show that a significant increase in imports has taken place or is forecast and if the situation should result in the target import ceiling for the product being reached or exceeded for all or part of the current marketing year, the Commission is to decide, in accor ­ dance with emergeny procedures, on the interim protec ­ tive measures that are necessary ; Whereas, by Regulation (EEC) No 640/87 (4), the Commission suspended, under the abovementioned interim protective measures, the issue of STM licences for ornamental plants falling within subheading 06.02 D of the Common Customs Tariff until 15 March 1987 ; Whereas the target ceiling fixed for the first half of 1987 in respect of the abovementioned product has been appreciably exceeded ; whereas the continuation of imports at the rate recorded in past weeks is likely to cause serious disturbance on the Portuguese market ; whereas a large part of the volumes imported has not yet been marketed, but whereas stocks thereof are already significantly depressing the market and are in competi ­ tion with local production at a particularly sensitive time ; whereas, under the definitive measures referred to in Article 252 (3) of the Act of Accession, provision should be made for suspending the issue of STM licences for the product in question until 30 June 1987 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants, HAS ADOPTED THIS REGULATION : Article 1 The issue of STM licences for ornamental plants falling within subheading 06.02 D of Common Customs Tariff (NIMEXE code 06.02-96 and 06.02-99) ia hereby suspended until 30 June 1987. Article 2 This Regulation shall enter into force on 1 March 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 1987. For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 60, 1 . 3 . 1986, p. 39 . (2) OJ No L 357, 18 . 12. 1986, p. 17. (3) OJ No L 57, 27. 2. 1987, p. 27. h) OJ No L 61 , 4. 3 . 1987, p. 18 .